DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Note
This is a Corrected Notice of Allowability. The Corrected Notice of Allowability corrects a minor typographical error.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was not required because the amendment corrects a minor typographical error.
The application has been amended as follows: 
CLAIMS:
In claim 19, “The process of claim 19” was amended to --The process of claim 18--.
Allowable Subject Matter
Claims 1 and 12-24 are allowed.
Reasons for allowance are set forth in the Notice of Allowance dated 12/01/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/02/2021